Citation Nr: 1713444	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 30 percent for migraines.

5.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

6.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971 and from December 1976 to June 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio made in October 2007, February 2009, and May 2010.

This matter was most recently Remanded by the Board in February 2016 for additional development.  Additional development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to service connection for hypertension and entitlement to a disability rating in excess of 10 percent for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes is not related to a period of service; did not manifest within one year of separation of service; did not manifest continuous symptomology since separation of service; and was not proximately due to or aggravated by a service-connected disability; and obesity was not an intermediate step between his diabetes and a service-connected disability.

2.  The Veteran's right knee disability is not related to a period of service; did not manifest within one year of separation of service; did not manifest continuous symptomology since separation of service; and was not proximately due to or aggravated by a service-connected disability; and obesity was not an intermediate step between his right knee disability and service-connected disability.

3.  The Veteran's migraines did not manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The Veteran's acquired psychiatric disorder manifested in occupational and social impairment with reduced reliability and productivity; but it did not manifest in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for a disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

4.  The criteria for a disability rating of 50 percent for an acquired psychiatric disorder have been met; but the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board, and a transcript of the hearing is of record.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

This matter was previously remanded by the Board in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  The RO has associated additional VA treatment records and provided additional VA examinations and medical opinions in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for a number of disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Diabetes mellitus and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claims for service connection for diabetes and arthritis.

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis and diabetes, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  


Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  Finally, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis if a previously service-connected disability caused him to become obese; that obesity was a substantial factor in causing secondary disability; and the secondary disability would only have occurred but for the obesity.  VAOPGCPREC 1-2017 (January 6, 2017).

Diabetes

The Veteran testified at a personal hearing before the Board in March 2014.  The Veteran contended that his diabetes was cause by his weight gain; which in turn was caused by his service-connected disabilities.  The Veteran indicated that he had a family history of weight gain.  See March 2014 Transcript.

The Veteran's service treatment records are silent for reports of or treatment for diabetes.  Service treatment records do indicate that the Veteran was referred for weight reduction.  In his service separation examination, the Veteran's endocrine system was evaluated as normal.  In a survey of his medical history provided contemporaneously with his service separation examination, the Veteran failed to report having a history of diabetes, and he indicated that he had never had any illness or injury other than the illnesses or injuries listed on the medical history.  The Veteran did report a history of recent weight gain at that time.

Treatment records from August 2005 to present establish the diagnosis and treatment for diabetes.  

In a September 2006 statement, the Veteran claimed that his diabetes was due to weight gain.  The Veteran continued to make such statements throughout the period on appeal.


The Veteran underwent a VA examination in September 2014.  The examiner diagnosed the Veteran with diabetes.  The examiner opined that the Veteran's diabetes was less likely than not related to a period of service, because it did not manifest until five to six years prior to the examination (approximately September 2008 to September 2009).  Nevertheless, the examiner conceded that obesity is a risk factor for diabetes.

The examiner also discussed the nature and etiology of the Veteran's weight gain.  The Veteran claimed that he had gained weight, because his service-connected disabilities prevented him from exercising.  The examiner opined that the Veteran's postulation was medically non-meritorious, because weight gain is chiefly a consequence of dietary impropriety not physical inactivity.  The examiner further noted that it was medically well established that weight loss and weight maintenance can be achieved with adherence to a healthy diet; even in the absence of exercise.  The examiner further noted that the Veteran had recently managed to lose 75 lbs., and that this underscores the fact that significant weight loss was achieved in the face of the Veteran's reported physical inactivity.

VA provided the Veteran a medical opinion from a VA examiner in October 2016.  The examiner opined that it is less likely as not that the Veteran's diabetes was caused by or aggravated by any of his service-connected orthopedic disabilities, because these conditions have no direct or indirect effect on diabetes.  The examiner also opined that the Veteran's obesity was related to elective lifestyle habits and not any specific orthopedic disabilities.

The weight of the evidence does not demonstrate an in-service incurrence of diabetes or a medical nexus to the Veteran's current diagnosis of diabetes.   The Veteran's service treatment records are silent for reports of or treatment for diabetes.  Additionally, upon separation of service the Veteran's endocrine system was evaluated as normal , and a contemporaneous survey of his medical history is silent for a history of diabetes.  Finally, VA examinations in September 2014 and October 2016 both indicated that the Veteran's diabetes was not related to a period of service.  Therefore, there is no in-service incurrence of diabetes or a medical nexus to a current diagnosis.

The weight of the evidence indicates that the Veteran did not manifest diabetes within one year of separation of service, and the weight of the evidence does not demonstrate continuity of symptoms since separation of service.  The record is silent for reports of or treatment for diabetes during his period of service as well as within one year of separation of service.  Additionally, the earliest diagnosis of diabetes contained within the record does not occur until over a decade after separation of service.  Therefore, the weight of the evidence indicates that the Veteran does not meet the statutory provisions for chronic diseases.

The Board has also considered whether the Veteran's diabetes was secondary to any service-connected disability.  Neither the VA examination in September 2014 or in October 2016 indicated that the Veteran's diabetes was proximately due to or aggravated by any previously service-connected disability, to include his previously service-connected orthopedic disabilities.  There is also no competent medical opinion of record indicating that the Veteran's diabetes to a service-connected disability.  The weight of the evidence indicates that the Veteran is not entitled to service-connection for diabetes on a secondary basis.
 
Finally, the Board has considered whether the Veteran's obesity was an intermediate step between a previous service-connected disability and his diabetes.  In September 2014, a VA examiner conceded that obesity is a risk factor for diabetes.  The examiner, however, opined that the Veteran's weight gain was due to voluntary lifestyle choices rather than his previously service-connected disabilities, because the Veteran had managed to lose 75 lbs. in spite of his previously service-connected disabilities.  In October 2016, a VA examiner indicated again that the Veteran's weight gain was due to his elective lifestyle choices.  The Board finds these opinions persuasive and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board notes that the Veteran testified at his personal hearing that he had a family history of obesity.  See March 2014 Transcript.  The weight of the evidence is not sufficient to demonstrate that the Veteran's weight gain was due to his previously service-connected disabilities.  Therefore, obesity does not provide an adequate basis for service connection as an intermediate step.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service; of which there is also no record of a diagnosis within one year of separation; and is not proximately due to or aggravated by a previously service-connected disorder.  Furthermore, obesity was not an intermediate step between a previously service-connected disability and his right knee disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for diabetes is denied.

Right Knee

The Veteran testified at a personal hearing before the Board in March 2014.  The Veteran reported that he injured his right knee in a motor vehicle accident in-service.  He added that he would regularly jump from the top of tanks in-service, and that this activity would cause pain in his knees; but that the culture of the military discouraged seeking treatment for the condition.  He also claimed that his service-connected ankle disability changed the way he walked resulting in his right knee disability.  The Veteran indicated that he had a family history of weight gain.  See March 2014 Transcript.

Service records indicate that the Veteran was a tank operator.  The Veteran's service treatment records indicate that the Veteran sought treatment for right knee pain in January 1971.  The Veteran reported that he had manifested knee pain for many years, and that it had been aggravated by a motor vehicle accident.  The treatment record noted an impression of right knee pain of an unknown etiology.  The Veteran underwent an in-service medical examination in October 1971 however, and the medical officer evaluated the Veteran's right knee as normal.


Service treatment records indicate that the Veteran sought treatment for right knee pain again in June 1975.  The Veteran reported that he had been injured in a motor vehicle accident in October 1974.  The medical officer noted an impression of chondromalacia.  Nevertheless in a June 1980 in-service medical examination, a medical officer evaluated the Veteran's lower extremities as normal.

The Veteran was evaluated by a private psychologist during a period of service in December 1986.  The Veteran reported experiencing pain in his right knee.

Additionally, the Veteran underwent a medical evaluation Board in March 1987 that identified a number of orthopedic issues but did not identify a right knee disorder.  The service separation examination provided in March 1987 also indicated that the Veteran's lower extremities were evaluated as normal.  In a survey of his medical history provided contemporaneously with the separation examination, the Veteran denied having or ever having had a trick or locked knee.  

Service treatment records also indicate that the Veteran was referred for weight reduction.  In his service separation survey of medical history, the Veteran did report a history of recent weight gain.

In a July 2004 VA treatment record the Veteran reported that his right knee pain began after he fell eight months prior to seeking treatment (approximately December 2003).  The Veteran also claimed that he fell again after he slipped on ice five months prior to seeking treatment (approximately February 2004).

Treatment records from July 2004 to present indicate that the Veteran sought treatment for right knee symptoms including knee pain.

In a September 2006 statement, the Veteran claimed that his knee condition was due to jumping off the top of tanks.  The Veteran made multiple statements in this regard throughout the period on appeal; including an explanation that military culture discouraged seeking treatment in lieu of fighting through the pain.

Several of the Veteran's friends submitted written statements on the Veteran's behalf in July 2008 indicating that the Veteran had knee trouble.  

In a June 2012 VA Form-9, the Veteran claimed that his right knee condition was a result of an altered gait from his service-connected right ankle disability.

A February 2014 VA treatment record indicates that the Veteran sought treatment for right knee pain.  The Veteran claimed that his right knee pain was the result of his right ankle disability.  The VA physician noted an impression of degenerative joint disease of the right knee and recommended that the Veteran lose weight.

A February 2014 radiologist report noted an impression of moderate osteoarthritis in the right knee.

The Veteran underwent a VA examination in September 2014.  The examiner diagnosed mild degenerative joint disease of the right knee.  The Veteran reported that he first began to manifest right knee symptoms after he slipped on ice in 2007.  He recalled that his right knee felt loose, and that when he turned in certain directions it would pop.  The examiner opined that it was less likely than not that the Veteran's right knee disability was related to or aggravated by a period of service or was proximately due to or aggravated by a previously service-connected disability.  The examiner further noted that chondromalacia is transitory in nature, and that there was no evidence of a diagnosis of chondromalacia during the examination.  The examiner also reported that there is no medical evidence to support the contention that an ankle disability could result in a knee disability, and that none of the Veteran's other service-connected disabilities have a relationship with the knee.  Finally, the examiner concluded that the Veteran's knee disability is consistent with the natural aging process.

As noted supra, the examiner discussed the nature and etiology of the Veteran's weight gain.  The examiner opined that it was due to the Veteran's elective lifestyle rather than his previously service-connected disabilities.

An addendum opinion was obtained in October 2016.  The examiner opined that it is less likely as not that the Veteran's right knee disability was caused by or aggravated by any previously service-connected disability, because it was due to the natural process of aging.  The examiner further opined that there was no documented alteration or disturbance of the Veteran's gait that could be considered an unnatural physical stressor precipitating a knee condition.  The examiner further noted that none of the Veteran's service-connected disabilities - including his orthopedic disabilities - have any capacity to cause or aggravate arthritis of the knee.  As previously noted, the examiner opined that the Veteran's obesity was related to elective lifestyle habits and not any specific orthopedic disabilities.

The Veteran manifested multiple in-service incurrences of right knee symptomology, but the weight of the evidence indicates that all of these incidents resolved in-service.  The Veteran first sought treatment for right knee pain of an unknown etiology in January 1971, but the Veteran's lower extremities were evaluated as normal in a medical examination conducted the following October while the Veteran was still in-service.  The Veteran next sought treatment for a chondromalacia in June 1975.  However, when he was seen in September 2014, a VA examiner opined that that chondromalacia is transitory in nature, and that there was no evidence of a current diagnosis of chondromalacia.  In support thereof, the Board notes the Veteran's lower extremities were evaluated as normal in a June 1980 medical examination and again in March 1987.  Additionally, a March 1987 medical evaluation board failed to diagnose a right knee disability despite noting multiple orthopedic disabilities.  The Veteran even denied having a tricked or locked knee in a March 1987 separation history.

The weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's current right knee disability and an in-service incurrence.  VA examiners in September 2014 and October 2016 both indicated that the Veteran's right knee disability was not related to a period of service.  There is no positive medical opinion of record linking the Veteran's current right knee disability to a period of service.  Finally, the Veteran reported in a July 2004 medical record that his right knee disability did not begin to manifest until he fell eight months prior to seeking treatment (approximately December 2003); over a decade after separation from service.  Therefore the elements of service connection have not been met.

The Board notes the Veteran's theory that his right knee disability was caused by untreated injuries to his right knee after jumping off tanks.  The Veteran is certainly competent to report his symptoms, but the Board cannot afford his reports much weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The simple fact of the matter is that the Veteran's service treatment records indicate that he sought treatment at a military facility for right knee pain at least twice during his period of service.  This indicates that the Veteran was diligent in reporting his symptoms; particularly with regard to right knee pain.  The Board does not doubt the Veteran's reports that he jumped off the top of tanks, or, indeed, that such an activity could cause some pain.  Rather, it is less likely than not that the activity would result in a condition serious enough to warrant medical attention, because he previously sought medical attention for right knee pain on two occasions when it became serious enough.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, the etiology of the right knee disability is a matter of medical complexity, and the Veteran has not demonstrated medical expertise.  Accordingly, the Veteran is not competent to provide a medical opinion, and the Board cannot afford his contention much weight.  See Jandreau.

The weight of the evidence indicates that the Veteran's current right knee disability did not manifest within one year of separation of service, and the weight of the evidence does not demonstrate continuity of symptomology from separation of service until the diagnosis of a right knee disorder.  As previously noted, the Veteran weight of the evidence indicates that the in-service manifestations of right knee pain resolved in-service prior to separation.  A review of the evidence of record does not reveal a diagnosis or other manifestation of a right knee disorder within one year of separation of service, and, according to the Veteran's statements in his treatment records, his right knee disorder only manifested as early as December 2003.  Therefore, the weight of the evidence indicates that the Veteran's current right knee disorder manifested no earlier than December 2003, and the statutory criteria for presumption of chronic diseases have not been met.

The Board has also considered the Veteran's theory that his right knee disability was proximately caused or aggravated by an altered gait caused by his previously service-connected right ankle disability.  First as noted supra, the Veteran is not competent to provide medical opinions.  See Jandreau.  In September 2014, a VA examiner reported that there is no medical evidence indicating a relationship between the knees and an ankle disability or any of the Veteran's other service-connected disabilities.  The examiner further indicated that his right knee disability is consistent with the natural aging process.  In October 2016, a VA examiner also indicated that the Veteran's right knee disability was due to the natural aging process.  The examiner also opined that there was no documented alteration or disturbance of the Veteran's gait that could be considered an unnatural physical stressor precipitating a knee condition.  These opinions are persuasive and afforded great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  Therefore, the Board finds that the Veteran's right knee disability is not proximately due to or aggravated by his previously service-connected disabilities including his right ankle disability.

The Board has also considered whether the Veteran's obesity was an intermediate step between a service-connected disability and his current right knee disability.  In September 2014, a VA examiner opined that the Veteran's weight gain was due to voluntary lifestyle choices rather than his previously service-connected disabilities, because the Veteran had managed to lose 75 lbs. in spite of his previously service-connected disabilities.  In October 2016, a VA examiner indicated that again that the Veteran's weight gain was due to his elective lifestyle choices.  The Board finds these opinions persuasive and affords them great weight.  See Nieves-Rodriguez.  Additionally, the Board notes that the Veteran testified at his personal hearing that he had a family history of obesity.  See March 2014 Transcript.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran's weight gain was due to his previously service-connected disabilities.  

Moreover as previously noted, VA examiners opined that the Veteran's right knee disability was the result of natural aging process rather than weight gain.  The weight of the evidence does not demonstrate that but for his weight gain the Veteran would not have developed his right knee disability; because it would still have developed due to the natural aging process.  Therefore, obesity does not provide an adequate basis for service connection as an intermediate step.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service; of which there is also no record of a diagnosis within one year of separation; and is not proximately due to or aggravated by a previously service-connected disorder.  Furthermore, obesity was not an intermediate step between a previously service-connected disability and his right knee disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a right knee disability is denied.

Increased Rating

The Veteran contends that he is entitled to increased disability ratings for several of his previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


	(CONTINUED ON NEXT PAGE)


Migraines

The Veteran first filed for service connection for migraines in July 1987, and, in January 1988, the RO granted service connection and assigned a disability rating of 10 percent effective the day after separation from service.  The Veteran's disability rating was subsequently increased to 30 percent.  In September 2006, the Veteran filed an increased rating claim, and, in October 2007, the RO continued the Veteran's disability rating of 30 percent.  The Veteran appealed.

The Board notes that this issue was previously characterized as residuals of a head injury, because these symptoms are the result of a traumatic brain injury in-service.  Nevertheless, the Veteran has been assigned a disability rating for an acquired psychiatric disorder, and, in September 2014, a VA psychiatric examiner opined that the it was not possible to differentiate what psychiatric symptoms are associated with the head injury rather than the Veteran's acquired psychiatric disorder.  Additionally, a VA neurology examiner, in October 2016, indicated that the only physical symptoms associated with the residuals of a head injury were headaches.  Therefore, this section shall address the Veteran's migraines, and, all other symptoms associated with his head injury are taken into consideration in evaluating his acquired psychiatric disorder.

Migraines are evaluated pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, a disability rating of 30 percent is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a disability rating of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Treatment records throughout the period on appeal indicate that the Veteran reported experiencing headaches.  

In a September 2006 application for a total disability rating due to individual unemployability (TDIU) the Veteran claimed that he had not worked for five years (since approximately September 2001).  

In a May 2009 application for TDIU, the Veteran claimed that he had not worked since 2009.

The Veteran's friend submitted a written statement in July 2008 indicating that he noticed the Veteran manifested headaches often.

The Veteran underwent a VA examination in July 2009.  The Veteran reported constant daily headaches behind his right eye resulting in noise sensitivity, light sensitivity, and nausea.  The examiner noted that noise, bright light, and stress caused flare-ups resulting in increased pain, weakness, fatigue, and functional loss.  The examiner determined that the daily attacks forced the Veteran to go to bed daily.

The Veteran testified at a hearing before the RO in February 2011 that he often manifested headaches.  See February 2011 Transcript.

The Veteran testified at a personal hearing before the Board in March 2014.  The Veteran reported that he had daily headaches and claimed that they had gotten worse.  The Veteran described a migraine that occurred two years prior to the hearing (approximately March 2012) while the Veteran was driving that was so severe the Veteran had to pull over.  The Veteran further indicated that for two weeks that summer he experienced dizzy spells that would prevent him from standing; but not from sitting upright.  The Veteran reported that he experienced some kind of prostrating attack approximately once per week.  See March 2014 Transcript.

The Veteran underwent another VA examination in September 2014.  The Veteran reported constant headache pain which would sometimes manifested behind his eyes and sometimes manifested in the back of his head.  The Veteran further indicated that his symptoms are not new and had been consistent for years.  The examiner opined that the Veteran did not manifest characteristic prostrating attacks.  

The Veteran underwent another VA examination in October 2016.  The Veteran reported constant chronic dull aching pain localized back of the head radiating forward to the forehead or behind the eyes or top of the head.  The Veteran also reported sensitivity to light and sound.  The examiner opined that the Veteran did not have characteristic prostrating attacks of migraine pain.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 50 percent, because his migraines did not manifest in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board notes that, in July 2009, a VA examiner determined that the daily attacks forces the Veteran to go to bed daily, and that the Veteran testified, in March 2014, to a history of prostrating attacks on a weekly basis.  Nevertheless, no VA examiner has found that the Veteran's migraines are otherwise indicative of severe economic inadaptability.  The Veteran has reported difficulty getting work and has been granted TDIU from September 2006.  TDIU, however, takes into consideration the effects of other service-connected disabilities as well his level of education and training, and the Veteran has not claimed that his migraines are sufficient to cause severe economic inadaptability by themselves.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 30 percent for migraines is denied.


Psychiatric Disorder

The Veteran first filed for service connection for an acquired psychiatric disorder in July 1989, and, in January 1990, the RO granted service connection and assigned a disability rating of 10 percent.  In September 2006, the Veteran filed an increased rating claim, and, in October 2007, the RO assigned a disability rating of 30 percent.  The Veteran appealed.  The Veteran also later filed a separate claim for service connection for posttraumatic stress disorder (PTSD) which the RO granted and combined with the Veteran's previous disability rating.

As previously noted, the Board shall consider any psychiatric symptoms associated with the Veteran's previous head injury in evaluating the severity of his acquired psychiatric disorder, because, in September 2014, a VA psychiatric examiner indicated that it was not possible to differentiate what psychiatric symptoms are associated with the head injury rather than the Veteran's acquired psychiatric disorder.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

Treatment records throughout the period on appeal indicate that the Veteran sought treatment for psychiatric symptoms.  

In a September 2006 application for TDIU the Veteran claimed that he had not worked for five years (since approximately September 2001).  

An October 2006 VA treatment record indicates that the Veteran denied suicidal ideation.

A December 2006 VA treatment record indicates that the Veteran reported he was under a lot of stress and anxiety and had nightmares.  The Veteran further indicated that his wife had been ill, and he denied suicidal ideation.

A January 1, 2007 private treatment record indicates that the Veteran sought emergency treatment for depression.  The history of present illness section of the record indicates depression and suicide, and his symptoms were characterized as maximum severity.  The Veteran's speech and memory were evaluated as normal however, and the Veteran was released with instructions to follow up with his primary care physician in three to five days.

A May 2007 VA treatment record indicates that the Veteran reported sleep disturbances, depression and irritable mood, and problems with concentration and memory.  The Veteran indicated that he drank socially over a three hour period on Thursdays with wings, and he denied current active suicidal ideation due to his religious beliefs and concern for how it would impact his wife.  The provider observed that the Veteran was alert and oriented in three spheres, causally but neatly dressed and groomed, cooperative with good eye contact, and the provider noted the following symptoms: euthymic affect; speech with normal rate, rhythm, and production; no psychotic behavior; goal-directed thought process; poor insight; and fair judgment.  The provider assigned a Global Assessment of Functioning (GAF) score of 65.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 61 to 70 suggests mild symptoms.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran underwent a VA psychiatric examination in June 2007.  The Veteran reported poor impulse control, sleep problems, lack of energy, and feelings of hopeless and worthlessness.  The Veteran indicated that on New Year's Eve he told a friend that he was going to shoot himself, and he was hospitalized for five hours and then released.  The Veteran claimed that he had suicidal thoughts, but that he would never act on them; because he cares for his wife who is physically sick.  The Veteran stated that he had no social life other than watching television.  The Veteran reported that he performs all the house work for his wife who is physically dependent on him.  The Veteran reported that he had not worked since 1991, but, until two years prior to the examination (June 2005), he attempted to make money by buying old cars and selling them.  The examiner observed that the Veteran was casually dressed, cooperative, and alert and oriented to time, place, and person, and the examiner noted the following symptoms: appropriate affect, depressed mood, coherent speech with normal rate and volume, organized thought process, thought content significant for mood swings, no classical symptoms of mania, no delusions, no auditory or visual hallucination, and no panic attacks.  The examiner assigned a GAF score of 50.  A GAF score of 41 to 50 suggests serious symptoms.  DSM-IV.

Treatment records from August 2007 to present indicate that the Veteran reported trouble sleeping, depression and irritable mood, and problems with concentration.  From August 2007 to October 2007, the Veteran indicated that he drank socially over a three hour period on Thursdays with wings.  The Veteran also consistently denied current active suicidal ideation due to his religious beliefs and concern for how it would impact his wife.  After his wife died in January 2010, the Veteran continued to deny suicidal ideations, and he claimed that he lived for his dogs.  Medical providers consistently observed that the Veteran was alert and oriented in three spheres, causally but neatly dressed and groomed, cooperative with fair to good eye contact, and the providers consistently noted the following symptoms: euthymic or congruent affect; speech with normal rate and usually normal volume that was sometimes characterized as a little loud; no psychotic behavior; goal-directed thought process; intact memory; and cognitive functioning appearing to be grossly intact.  The provider's also characterized the Veteran's insight as ranging from poor to superficial to good and judgment as ranging from grossly intact to fair.  Providers assigned a assigned a GAF scores ranging from 50 to 65.  As previously noted, GAF scores from 41 to 50 suggest serious symptoms; furthermore GAF scores from 51 to 60 suggest moderate symptoms; and, as previously noted, GAF scores from 61 to 70 suggest mild symptoms.  DSM-IV.

The Veteran underwent a VA psychological assessment in January 2008.  
The Veteran reported depression, irritability often triggered by interpersonal dynamics, mood swings, and trouble sleeping.  The provider noted that the Veteran was oriented to all spheres, casually dressed and somewhat unkempt in appearance, and the provider noted the following symptoms: euthymic affect with no evidence of distress; fair judgment and insight, appropriate eye contact; no displayed memory impairment; speech with normal rate, rhythm, and volume; goal directed and purposeful thought processes.  The Veteran underwent psychometric testing.  The provider noted that the Veteran's profile was technically valid but suggestive of an exaggerated response style.  Nevertheless, the profile indicated that the Veteran was of the mindset that he was in significant psychological distress, and the provider concluded that the Veteran was not expected to be well adjusted psychologically and would not be expected to seek out social support.  The provider assigned a GAF score of 62.

Several of the Veteran's friends submitted written statements on the Veteran's behalf in July 2008.  One individual indicated the Veteran was a really nice person except for his anger issues.  Another indicated that the Veteran's physical disabilities compound the Veteran's problems and his moods.  A third individual, who claimed to have known the Veteran for 15 years, indicated that the Veteran had a hard time sleeping at night; responded to stress with physical aggression; had an exaggerated startle response; and often isolated himself on his property.

In a May 2009 application for TDIU, the Veteran claimed that he had not worked since 2009.

The Veteran underwent another VA psychiatric examination in July 2009.  The Veteran reported short-term memory problems, and he endorsed a history of depression and anxiety.  The Veteran denied suicidal ideation.  The Veteran reported that he had several friends who were veterans, and that he occasionally socializes at a local veterans service organization.  The Veteran also indicated that he had a strained marriage.  The examiner observed that the Veteran was oriented to person, place, and time, and the examiner noted the following symptoms: no impairment of thought processes; no impairment of communication; no delusions or hallucinations; no suicidal or homicidal ideation; no obsessive or ritualistic behavior; and no irrelevant, illogical, or obscure speech patterns.  The examiner indicated that the Veteran was unemployed due to his physical disabilities rather than his psychological disorders.  The examiner assigned a GAF score of 62.

In a January 2012 VA Form-9, the Veteran claimed that he had never stated that he did not have suicidal or homicidal thoughts.  He further reported that he had incidents of road rage, panic attacks, avoidance of crowds, sleep disturbances, and self-isolation.

The Veteran underwent another VA psychiatric examination in March 2012.  The Veteran reported that, after his first wife died in 2010, he met someone six months later, and they got married.  The Veteran also reported that he had a single friend who lived down the road from him.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances in mood and motivation; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's psychiatric symptoms manifested in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner assigned a GAF score of 60.

The Veteran underwent another VA psychiatric examination in September 2014.  The Veteran reported that he had been married to his current wife for approximately three years.  The Veteran reported that he had one friend who he spent time with, and he indicated that he had trouble concentrating.  The Veteran reported thoughts of self-harm without a plan or immediate intent, and he denied homicidal ideation.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss such as forgetting names directions or recent events.  The examiner observed that the Veteran was alert and oriented to person, place, date, time, and situation, and that his clothing was appropriate to the situation and weather and acceptable hygiene.  The examiner further noted that the Veteran's thought processes were linear and associations goal directed; with intact judgment.  The examiner opined that the Veteran's psychiatric symptoms manifested in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner further noted that the Veteran's symptoms moderately impair the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and the general public; moderately impair the Veteran's ability to solve technical or mechanical problems; and moderately impair the Veteran's ability to work a regular schedule without excessive absences.

The Veteran testified at a personal hearing before the Board in March 2014.  The Veteran reported that he believed that his psychiatric symptoms had gotten worse.  The Veteran reported that he has to force himself to get out of the house, and that his wife often comes home to find him sitting by himself in the dark.  The Veteran claimed that he was hypervigilant, and that he often did not feel safe in his own home.  See March 2014 Transcript.

The Veteran underwent a VA neurological examination in October 2016.  The examiner noted objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; normal judgment; occasionally inappropriate social interaction; and orientation to person, time, place, and situation.  The examiner indicated that the Veteran's symptoms mildly interfere with work and occasionally interfere with workplace interaction.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 50 percent.  The March 2012 VA examiner indicated that the Veteran's psychiatric symptoms caused difficulty in establishing and maintaining effective work and social relationships.  The September 2014 VA examiner indicated that the Veteran's symptoms moderately impaired the Veteran's ability to work cooperatively and effectively, solve technical or mechanical problems, and work a regular schedule without excessive absences.  Finally, the GAF scores throughout the period on appeal consistently indicate that the Veteran's psychiatric symptoms were associated with moderate  to severe symptoms.  Although not dispositive, GAF scores are important evidence of the level of occupational and social impairment.  Therefore, the criteria for a disability rating of 50 percent have been met.  Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 50 percent for an acquired psychiatric disorder is denied.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 50 percent.  Medical providers consistently identified the following symptoms: alert and oriented to person, place, and time; intact judgement; no homicidal ideation; suicidal ideation without intent to harm himself; normal speech; normal or mildly impaired memory; and normal cognitive functioning.  The Veteran has been unemployed throughout the period on appeal, but this appear to be due to the Veteran's physical disabilities rather than his mental disabilities.  No examiner of record has opined that the Veteran has manifested total occupational and social impairment or occupational and social impairment with deficiencies in most areas.  Finally, the Veteran maintained a close, if strained, relationship with his first wife until her death; continues to maintain a close relationship with his current wife; maintained a variety of friendships throughout the period on appeal; and, at least, periodically participated in social gatherings such as wings on Thursdays and meetings at local veterans service organizations.  The Board also notes that the Veteran has been previous granted TDIU.  Nevertheless, TDIU takes into consideration the impact of symptoms associated with different disabilities and does not require consideration of social impairment.  The weight of the evidence indicates that the Veteran is not entitled to a disability rating of 70 percent or a total disability rating.  



Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The use of the term "such as" in the rating criteria for acquired psychiatric disorders demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Furthermore, the rating criteria for migraines requires the Board to take into consideration whether the Veteran's symptoms are consistent with severe economic inadaptability.  Thus, the Board must necessarily consider all of the Veteran's symptoms in evaluating the severity of his acquired psychiatric disorder and his migraines.  Therefore, the rating criteria for the Veteran's acquired psychiatric disorder and migraines contemplate all of the Veteran's disability symptoms.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Board has considered whether TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not, because the Veteran has already been granted TDIU throughout the period on appeal.  See February 2016 Rating Decision Code Sheet.


ORDER

Service connection for diabetes is denied.

Service connection for a right knee disability is denied.

A disability rating in excess of 30 percent for migraines is denied.

A disability rating of 50 percent for an acquired psychiatric disorder is granted; subject to the laws and regulations governing the payment of VA compensation.


REMAND

Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  This matter was previously remanded in February 2016, in part, in order to provide the Veteran with an opinion discussing the significance, if any, of an elevated blood pressure measurement of 120/94 in August 1987 within months after separating from service.  Unfortunately, the significance, if any, of the elevated blood pressure measurement has not been discussed in any subsequent VA examination or opinion.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Right Ankle

The Veteran contends that he is entitled to an increased disability rating for a right ankle disability.  This matter was previously remanded in February 2016, in part, in order to provide the Veteran with an examination determining which symptoms were associated with plantar fasciitis rather than his right ankle disability.  The Veteran was provided with a new examination, but it did not discuss which symptoms were associated with plantar fasciitis.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a medical opinion answering the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is related to a period of service or began to manifest within one year of separation of service?  Why or why not?

1b.  What is the significance, if any, of an elevated blood pressure rating of 120/94 in August 1987?  Why or why not?

2.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

2a.  What symptoms are associated with the Veteran's right ankle disability?

2b.  What symptoms are associated with the Veteran's plantar fasciitis?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


